DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top, middle, and bottom sections are telescopically engaged” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 21, 22 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wherein the top, middle and bottom sections are telescopically engaged” and while applicant’s specification appears to provide support for this language in paragraph 0037; “…may be operably engaged in a telescoping configuration;” there does not appear to be any context for how the term is intended to be interpreted. Specifically, the term as defined requires sliding to occur, as in one part sliding into another to which neither applicant’s specification nor applicant’s figures provide any further description or demonstration of any component of applicant’s invention doing any kind of “sliding” as would appear to be necessary for the term. Applicant’s figures, especially the elected embodiment of figures 1-3 show a rigid structure that does not demonstrate any sliding engagement. Further embodiments of applicant’s invention do not provide any clarity as to how the claimed term is intended to be interpreted. Thus one having ordinary skill in the art cannot ascertain the metes and bounds of the claim. This claim shall be interpreted as best understood.
Claims 5, 6, 21, 22, 29 and 30 are also rejected under 35 USC 112(b) due to being dependent from claim 28.
Claim 21 recites the limitation "the opening in the top end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the opening in the bottom end" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 21, 22 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thome (FR 2601400 A1).
Re claim 28, Thome shows a personal sanitary drinking apparatus (Fig. 1, 2) for selective engagement with a bubbler head of a water fountain, the personal sanitary drinking apparatus comprising:
a body (2a/2b) removably engaged with the bubbler head of the water fountain, the body having a top section (2b), a middle section (see annotated figure), and a bottom section (2a), wherein the top, middle, and bottom sections are telescopically engaged (p. 1, lines 18-21); and
a central bore (central bore as pictured) defined through the top, middle, and bottom sections of the body, the central bore having a first portion (through 2b) extending through the top section, a second portion (see annotated figure) extending through the middle section, and a third portion (through 2a) extending through the bottom section:
wherein the third portion (through 2a) of the central bore is of a greater diameter than the first (through 2b) and second (see annotated figure) portions of the central bore, 

    PNG
    media_image1.png
    583
    453
    media_image1.png
    Greyscale

Re claim 5, Thome discloses the discharge port of the bubbler head of the water fountain is substantially covered (p. 2, lines 23-26) by the interior surface of the second portion (Fig. 1, through 2a) of the bore when water is conveyed out of the discharge port.
Re claim 6, Thome shows a cover (Fig. 1, 3) operably engaged with the body (2a/2b), wherein the cover (3) is adapted to cover at least a portion of a water fountain.
Re claim 21, Thome shows the body (Fig. 1, 2a/2b) is tubular and the bore (central bore as pictured) extends along a longitudinal axis of the body; and wherein the longitudinal axis extends between the opening (2’b) in the top end and the opening (2’a) in the bottom end.

Re claim 29, Thome discloses the body is made of a flexible material (p. 1, lines 24-25).
Re claim 30, Thome shows a removable cap (Fig. 2, 3) operable to engage with the top section (2b) of the body.
Response to Arguments
Applicant’s arguments with respect to claims 5, 6, 21, 22 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752